     Case 1:18-cr-00207-DAD-SKO Document 434 Filed 10/29/20 Page 1 of 1


1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7      UNITED STATES OF AMERICA,                       Case No.: 1:18-CR-00207-011 DAD
8                           Plaintiff,                 ORDER OF RELEASE
9            v.
10     HENRY BONILLA,
11                          Defendant.
12

13           The above-named defendant having been sentenced on October 29, 2020, to Time
14
      Served,
15
             IT IS HEREBY ORDERED that the defendant shall be released forthwith. This Order in
16
      no way addresses any potential or existing Immigration or Deportation issues.
17
             A certified Judgment and Commitment order to follow.
18

19
      IT IS SO ORDERED.
20
         Dated:    October 29, 2020
21
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
